     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     WYETH MCADAM
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 268-5610
 7
            Facsimile: (415) 744-0134
            E-mail: Wyeth.McAdam@ssa.gov
 8
     Attorneys for Defendant
 9

10                                UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF CALIFORNIA
11                                    SACRAMENTO DIVISION
12
     ESTHER DIANE ESCUDERO,                          ) Case No.: 1:18-cv-01136-EPG
13
                                                     )
14                  Plaintiff,                       ) STIPULATION FOR EXTENSION OF
                                                     ) TIME AND ORDER
15          vs.                                      )
                                                     )
16
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18                  Defendant.                       )
                                                     )
19
                                                     )
20

21          IT IS HEREBY STIPULATED, by and between Esther Diane Escudero (Plaintiff) and
22   Nancy A. Berryhill, Acting Commissioner of Social Security (Defendant), by and through their
23   respective counsel of record, that, with the Court’s approval, Defendant shall have an extension of
24   time of thirty (35) days to file her Opposition to Plaintiff’s Opening Brief. The current due date is
25   June 7, 2019. The new date will be July 12, 2019. All other deadlines will extend accordingly.
26          Defense counsel needs an extension of time because she needs more time to draft the
27   response, go through the necessary in-house reviews for newer attorneys, and manage her other
28   cases. Counsel has seven other briefs due this month and is out of the office the first week of July.




     Stip. & Order for Ext., 1:18-cv-01136-EPG
 1   This request is made in good faith with no intention to delay unduly the proceedings. Counsel
 2   apologizes to the Court for any inconvenience this delay may cause.
 3

 4                 This is Defendant’s first request for an extension.
 5
                                          Respectfully submitted,
 6

 7   Dated: June 5, 2019                  MCGREGOR W. SCOTT
                                          United States Attorney
 8                                        DEBORAH LEE STACHEL
                                          Regional Chief Counsel, Region IX
 9
                                          Social Security Administration
10
                                      By: /s/ S. Wyeth McAdam
11                                       S. WYETH MCADAM
12
                                         Special Assistant United States Attorney
                                         Attorneys for Defendant
13

14                                         /s/
15
                                          JONATHAN OMAR PENA
                                          Attorney for Plaintiff
16                                        Pena & Bromberg, Attorneys at Law
                                          (*As authorized via phone call on June 5, 2019)
17

18

19

20

21

22

23

24

25

26

27

28




     Stip. & Order for Ext., 1:18-cv-01136-EPG
                                                  ORDER
 1

 2
            Pursuant to the stipulation of the parties (ECF No. 20) and finding good cause exists, IT IS
 3
     ORDERED that Defendant shall file her response to Plaintiff’s opening brief on or before July 12,
 4
     2019. All subsequent deadlines are accordingly extended.
 5

 6   IT IS SO ORDERED.
 7

 8
        Dated:    June 6, 2019                                /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stip. & Order for Ext., 1:18-cv-01136-EPG
